            Case 3:20-cv-00917-HZ         Document 141             Filed 07/28/20   Page 1 of 3




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                     Case No. 3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all          DECLARATION OF NAOMI SHEFFIELD
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others
    similarly situated,

                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation,

                   DEFENDANT.

           I, Naomi Sheffield, Deputy City Attorney representing defendant City of Portland in the

    above-entitled matter, declare as follows:

           1.      Attached as Exhibit 1 is a video purporting to show the area around the Justice

    center at approximately 11:00 p.m. on May 29, 2020.



Page 1 – DECLARATION OF NAOMI SHEFFIELD

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ        Document 141            Filed 07/28/20   Page 2 of 3




            2.    Attached as Exhibit 2 is a tweet from @PortlandPolice at 11:03 p.m. on May 29,

    2020.

            3.    Attached as Exhibit 3 is a retweet from @PortlandPolice of a tweet by @PDXFire

    on June 8, 2020 at 12:06 am.

            4.    Attached as Exhibit 4 is a tweet from @PortlandPolice on June 2, 2020 at 9:05

    pm.

            5.    Attached as Exhibit 5 is a video tweeted from @MrOlmos on June 4, 2020 at 8:08

    pm.

            6.    Attached as Exhibit 6 is a video tweeted from @MrOlmos on June 5, 2020 at 7:51

    pm.

            7.    Attached as Exhibit 7 is a video tweeted from @MrOlmos on June 5, 2020 at 8:03

    pm.

            8.    Attached as Exhibit 8 is a tweet from @PortlandPolice on May 31, 2020 at 6:55

    pm.

            9.    Attached as Exhibit 9 is a tweet from @PortlandPolice on June 1, 2020 at 7:24

    pm.

            10.   Attached as Exhibit 10 is a tweet from @PortlandPolice on June 3, 2020 at 7:49

    pm.

            11.   Attached as Exhibit 11 is a tweet from @PortlandPolice on June 8, 2020 at 7:15

    pm.

            12.   Attached as Exhibit 12 is the Order on Plaintiffs’ Motion for Temporary

    Restraining Order, in Abay, et al. v. City of Denver, 1:20-cv-01616-RBJ (D. Colo.), Dkt. No. 16.

            13.   Attached as Exhibit 13 is a video purporting to show the protests on the night of

    May 31, 2020/morning of June 1, 2020.

            14.   Attached as Exhibit 14 is a video purporting to show part of the protests in

    downtown Portland on June 2, 2020.

Page 2 – DECLARATION OF NAOMI SHEFFIELD

                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 141            Filed 07/28/20   Page 3 of 3




           15.     Attached as Exhibit 15 is a video purporting to show part of the protests on the

    night of on June 5, 2020.

           16.     Attached as Exhibit 16 is a video purporting to show part of the protests on June

    6, 2020 at approximately 11:30 pm.

           17.     Attached as Exhibit 17 is a video tweeted from @BonnieSilkman on June 7, 2020

    at 10:19 pm.

           18.     Attached as Exhibit 18 is a video tweeted from @PortlandPolice on June 6 at 5:29

    pm.

           19.     Attached as Exhibit 19 is a video tweeted from @MultCoSO on June 7, 2020 pm.

           20.     Attached as Exhibit 20 is the Portland Police Bureau’s Crowd

    Management/Crowd Control policy - Directive 635.10.

           21.     Attached as Exhibit 21 is the Portland Police Bureau’s Use of Force policy -

    Directive 1010.00.

           22.     I make this declaration in support of Defendant’s Response to Motion for

    Temporary Restraining Order and Preliminary Injunction.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED: July 28, 2020.

                                                  /s/ Naomi Sheffield
                                                  Naomi Sheffield




Page 3 – DECLARATION OF NAOMI SHEFFIELD

                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
